
	
		III
		112th CONGRESS
		1st Session
		S. RES. 294
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. Coons (for himself,
			 Mr. Carper, Ms.
			 Mikulski, and Mr. Cardin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 182nd anniversary of the
		  opening of the Chesapeake and Delaware Canal.
	
	
		Whereas on October 17, 1829, the Chesapeake and Delaware
			 Canal became operational with the joint support of the Federal Government and
			 the States of Delaware, Maryland, and Pennsylvania;
		Whereas the Chesapeake and Delaware Canal has served the
			 economy of the Chesapeake and Mid-Atlantic regions for 182 years, first as a
			 lock-system canal and in the 20th century, as a free-flowing waterway;
		Whereas the Chesapeake and Delaware Canal Museum
			 recognizes and celebrates the history of the Canal and the role of the Canal in
			 the economic development of the United States from the early 19th century
			 through the date of approval of this resolution;
		Whereas the Chesapeake and Delaware Canal is 1 of only 2
			 commercially viable sea level canals in the United States and is vital to the
			 Ports of Wilmington, Baltimore, and Philadelphia, as well as the broader United
			 States economy;
		Whereas the Chesapeake and Delaware Canal is 1 of the
			 busiest working waterways in the world, with more than 25,000 vessels passing
			 though the Canal each year;
		Whereas the Philadelphia District of the Corps of
			 Engineers has responsibly managed the Chesapeake and Delaware Canal since 1933,
			 including regularly dredging the Canal, maintaining existing bridges and
			 roadways, and managing maritime traffic;
		Whereas in 2005 and 2006, public workshops were held to
			 solicit ideas and comments from local residents regarding potential
			 recreational uses along the Chesapeake and Delaware Canal;
		Whereas in March 2006, the Chesapeake and Delaware Canal
			 trail concept plan was completed by the working group recommending the creation
			 of a recreational trail along both banks of the Chesapeake and Delaware Canal
			 to be used by walkers, joggers, cyclists, and equestrians;
		Whereas the Federal Government and the State of Delaware
			 have worked together to provide funding to build the first phase of the
			 recreational trail along the banks of the Chesapeake and Delaware Canal, with
			 construction set to begin in the spring of 2012;
		Whereas the Chesapeake and Delaware Canal is surrounded by
			 more than 7,500 acres of public land, creating a unique and safe environment
			 for recreationists, families, students, anglers, hunters, nature enthusiasts,
			 and others to participate in outdoor activities;
		Whereas the recreational trail along the Chesapeake and
			 Delaware Canal has the potential to provide a common link to communities across
			 the States of Delaware and Maryland from Chesapeake City to Delaware
			 City;
		Whereas plans for Phase I of the recreational trail call
			 for 9 miles of improved trail along the Chesapeake and Delaware Canal from
			 Delaware City to Summit Marina, Delaware, including the construction of parking
			 areas and comfort stations;
		Whereas public participation has been an integral part of
			 the development of the recreational trail along the Chesapeake and Delaware
			 Canal and the plan enjoys broad support from local communities, stakeholder
			 groups, and Federal and State officials; and
		Whereas construction of the trail will create jobs and
			 bring economic activity to communities along the Chesapeake and Delaware Canal
			 while encouraging health and wellness through outdoor engagement: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 182nd anniversary of the opening of the Chesapeake and Delaware Canal;
			(2)celebrates the
			 history of the Chesapeake and Delaware Canal as a facilitator of trade and
			 economic development in the Chesapeake and Mid-Atlantic regions;
			(3)honors the
			 ongoing role that the Chesapeake and Delaware Canal plays in supporting
			 commerce by linking the Delaware River and Chesapeake Bay to ports around the
			 world; and
			(4)recognizes the
			 potential for recreation on federally owned land along the banks of the
			 Chesapeake and Delaware Canal to encourage job creation, outdoor engagement,
			 wellness, and fitness.
			
